DETAIL ACTION
Notice to Applicant(s) 
This continuation application has been examined.  Claims 1-20 are pending.
The prior arts submitted on  has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,398,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of claims 1, 3-11 and 13-20 of the present application are included in claims 1, 3-11 and 13-20 of the Patent No. 10,398,096.  The limitation of claims 2 and 12 of the present application are included in claims 1 and 11 of the Patent No. 10,398,096.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethington et al. (2016/0232621).
As per claim 1, Ethington et al. disclose a method which includes at least the steps of using instructions programmed in a computer system to determine a plurality of management zone delineation options, wherein each option, of the plurality of management zone delineation options, comprises zone layout digital data for management zone delineation option that covers an agricultural field (see at least figures 1, 5, 6, 31, 32, and paragraphs [0006]-[0008], [0033]-[0035], [0244]-[0246]); receiving a user input and generating one or more selection criteria; receiving two or more selection criteria; and based on, at least in part, the one or more selection criteria, selecting one or more options from the plurality of management zone delineation options, and determining one or more planting plans for each of the two or more options; and generating and causing displaying on a computing device a graphical representation of the one or more options of the plurality of management zone delineation options and a graphical representation of the one or more planting plans 
As per claim 4, the limitations of these claims are taught in at least paragraphs [0027]-[0029], [0072]-[0089] of the Ethington et al. reference.
As per claims 3, 5-10, Ethington et al. suggest those limitations in at least figures 4-7, 31, 32, 34 and the related text; paragraphs [0006]-[0008], [0072]-[0089], and [0234]-[0246].
With respect to claims 11 and 13-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Keller al. (6.463,374), Keller et al. (6,553,299) and Hargrove, Jr. et al. (5,897,619).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 25, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661